Citation Nr: 0103286	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-13 661	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Whether the monthly amount paid the veteran for pension, 
from August 1, 1998, was proper.

2.  Whether the monthly amount paid the veteran for pension, 
from December 1, 1998, was proper.





ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 administrative determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal was docketed at the Board in 1999.


FINDINGS OF FACT

1.  The veteran, who is married and living with his spouse, 
was awarded pension in November 1998, effective from July 28, 
1998, the date of receipt of the veteran's related claim.  

2.  The veteran was in receipt of Social Security 
Administration (SSA) benefits in the monthly amount of 
$931.80 as of August 1, 1998.

3.  Effective December 1, 1997, the maximum annual rate of 
pension payable to the veteran was $11,349.00; the monthly 
SSA payment of $931.80 yields an annualized aggregate in the 
amount of $11,181.00.  The difference between those amounts 
($168.00), divided by 12 (the number of months in a year), 
yields a figure in the amount of $14.00.

4.  The veteran was in receipt of SSA benefits in the monthly 
amount of $943.50, as of December 1, 1998.

5.  Effective December 1, 1998, the maximum annual rate of 
pension payable to the veteran was $11,497.00; the monthly 
SSA payment of $943.50 yields an annualized aggregate in the 
amount of $11,322.00.  The difference between those amounts 
($175.00), divided by 12 (the number of months in a year), 
yields a figure in the amount of $14.58.


CONCLUSIONS OF LAW

1.  The monthly amount paid the veteran for pension, from 
August 1, 1998, $14.00, was proper.  38 U.S.C.A. §§ 1521, 
5312 (West 1991); 38 C.F.R. § 3.262 (2000); VA Adjudication 
Procedure Manual, M21-1, Part I, Appendix B (1998).

2.  The monthly amount paid the veteran for pension, from 
December 1, 1998, $14.58, was proper.  38 U.S.C.A. §§ 1521, 
5312 (West 1991); 38 C.F.R. § 3.262 (2000); VA Adjudication 
Procedure Manual, M21-1, Part I, Appendix B (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran, who is married and 
living with his spouse, was awarded a permanent and total 
rating based for pension purposes (hereinabove and below 
"pension") in a rating decision entered in November 1998, 
effective from July 28, 1998, the date of receipt of the 
veteran's related claim.  Based on the veteran's reported 
receipt of SSA benefits in the monthly amount of $931.80 and 
$943.50 as of August 1, 1998 and December 1, 1998, 
respectively, he was, in an administrative determination 
rendered in March 1999, awarded payment in the amount of 
$14.00 per month, starting August 1, 1998, and $14.58 per 
month, starting December 1, 1998.  The veteran contends, in 
essence, that each of the foregoing monthly amounts (i.e., 
the $14.00 per month, starting August 1, 1998, and the $14.58 
per month, starting December 1, 1998) was incorrect and that 
each respective monthly amount should have been higher.

Pursuant to the provisions of 38 C.F.R. § 3.262(a), for 
pension purposes, income from all sources is included as 
income.  The amount of monthly pension payable to a veteran 
who is married and living with his spouse, to be reduced by 
the amount of the veteran's annual income, is prescribed in 
accordance with 38 U.S.C.A. § 1521.  The prescribed amount 
may be "increased from time to time" pursuant to 38 U.S.C.A. 
§ 5312.  38 U.S.C.A. § 1521(a).  Effective December 1, 1997, 
the maximum annual rate of pension payable to the veteran, in 
the marital context of this appeal, was $11,349.00.  VA 
Adjudication Procedure Manual, M21-1, Part I, Appendix B 
(1998).  Effective December 1, 1998, the maximum annual rate 
of pension payable to the veteran, in the marital context of 
this appeal, was $11,497.00.  VA Adjudication Procedure 
Manual, M21-1, Part I, Appendix B (1999).


I.  Propriety of Monthly Amount Paid the Veteran from August 
1, 1998

As noted above, based on the veteran's reported receipt of 
SSA benefits in the monthly amount of $931.80 as of August 1, 
1998, he was, in an administrative determination rendered in 
March 1999, awarded payment in the amount of $14.00 per 
month, starting August 1, 1998.  The monthly SSA payment of 
$931.80 yields an annualized aggregate in the amount of 
$11,181.  Subtracting such figure from the maximum annual 
rate of pension payable as of December 1, 1997, $11,349, 
leaves a difference in the amount of $168.00.  Division of 
the latter figure by 12 (the number of months in a year), 
yields a figure in the amount of $14.00.  Since the veteran 
was awarded payment in the precise amount of $14.00 per 
month, starting August 1, 1998, the monthly amount paid the 
veteran for pension, from August 1, 1998, was, accordingly, 
proper.  38 U.S.C.A. §§ 1521, 5312; 38 C.F.R. § 3.262; VA 
Adjudication Procedure Manual, M21-1, Part I, Appendix B 
(1998).

II.  Propriety of Monthly Amount Paid the Veteran from 
December 1, 1998

As noted above, based on the veteran's reported receipt of 
SSA benefits in the monthly amount of $943.50 as of December 
1, 1998, he was, in an administrative determination rendered 
in March 1999, awarded payment in the amount of $14.58 per 
month, starting December 1, 1998.  The monthly SSA payment of 
$943.50 yields an annualized aggregate in the amount of 
$11,322.  Subtracting such figure from the maximum annual 
rate of pension payable as of December 1, 1998, $11,497, 
leaves a difference in the amount of $175.00.  Division of 
the latter figure by 12 (the number of months in a year), 
yields a figure in the amount of $14.58.  Since the veteran 
was awarded payment in the precise amount of $14.58 per 
month, starting December 1, 1998, the monthly amount paid the 
veteran for pension, from December 1, 1998, was, accordingly, 
proper.  38 U.S.C.A. §§ 1521, 5312; 38 C.F.R. § 3.262; VA 
Adjudication Procedure Manual, M21-1, Part I, Appendix B 
(1999).

In reaching this decision, the Board notes that it has taken 
into consideration the veteran's reported medical expenses of 
$546 for 1998.  However, as these expenses do not exceed five 
percent of the veteran's annual income as calculated based on 
either the monthly SSA payment effective August 1, 1998, or 
December 1, 1998, they are not considered unusual, and 
therefore may not be excluded from his annual income.  
38 C.F.R. § 3.262(l).


ORDER

The monthly amount paid the veteran for pension, from August 
1, 1998, was proper.

The monthly amount paid the veteran for pension, from 
December 1, 1998, was proper.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

